Case: 19-11238      Document: 00515442996         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 19-11238                                    FILED
                                 Conference Calendar                             June 5, 2020
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALONSO GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-232-8


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Alonso Garza has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Garza has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Garza’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11238    Document: 00515442996    Page: 2   Date Filed: 06/05/2020


                                No. 19-11238

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. To the extent that Garza’s
statement that “having an attorney on my side may prove beneficial to my
case” is an attempt to seek new counsel, Garza’s motion for the appointment of
substitute counsel is DENIED. See United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                      2